—■ In this action to recover damages for personal injuries sustained as the result of the alleged fall of an elevator on the S. S. United States, plaintiff appeals from a judgment entered on a decision in favor of defendant after trial before *847the court without a jury. Judgment unanimously affirmed, without costs. In addition to the facts found by the trial court, it is also found that the elevator stopped without any jerk sufficient to cause any injury to the plaintiff. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and ICleinfeld, JJ.